  Case 3:17-cv-01595-EWD   Document 52-10   04/16/19 Page 1 of 38


 Department of Corrections
   Lean Six Sigma 2012
     PreClassification

➢ PROJECT REVIEW
➢ RESULTS &
  RECOMMENDATIONS
➢ NEXT STEPS
            Case 3:17-cv-01595-EWD                 Document 52-10               04/16/19 Page 2 of 38




                       Project Review
      Timeline: February 13, 2012 – September 25, 2012


                                                            Project Timeline – DOC Lean Six Sigma Improvement Project


PHASES OF LSS:
                           2/7 - 2/10
                            Project
                           Pre-Define

   DMAIC
                                     2/29                                                6/6                              8/2                           9/25
                               DEFINE TOLLGATE                                        MA Tollgate                   Improve Tollgate               Control Tollgate
                                                                                                                                                         and



      Define
                                                                                                                                                       Project
                                                                                                                                                    Certification

  •                             2/13 - 2/28
                                                                              4/30 - 6/5
                                                                            Analyze Phase



      Measure
                               Define Phase


  •                                                    3/1 - 4/29
                                                     Measure Phase


      Analyze
                                                                                                      6/7 - 7/27

  •
                                                                                                    Improve Phase
                                                                                                                                    7/30 - 9/24
                                                                                                                                   Control Phase




  •   Improve
  •   Control
                                        3/1/2012       4/1/2012      5/1/2012        6/1/2012        7/1/2012          8/1/2012         9/1/2012

                           2/13/2012                                                                                                                  9/25/2012
             Case 3:17-cv-01595-EWD   Document 52-10   04/16/19 Page 3 of 38




                          Project Team

The LSS Team consisted of
   • 7 DOC STAFF
   • 5 DPS LSS TRAINED STAFF
   (INCLUDING 3 CERTIFIED LEAN SIX SIGMA ENGINEERS)

   • 3 PROJECT CHAMPIONS:
      •   Secretary James LeBlanc
      •   Undersecretary Thomas Bickham
      •   Chief Jeff Travis
              Case 3:17-cv-01595-EWD   Document 52-10   04/16/19 Page 4 of 38




                         Business Case

As of January 2012:
• 1446 backlog of cases to have time computed (TC)
• 110 day average processing delay
• 79% variability in the aging of the backlogged cases
• 25% of the cases in backlog exceeded 123 days in process time
  from Conviction to TC
• 83.44% occurrence of an immediate release upon processing
  (due to an earlier release date, excluding those with CTRP credit)
              Case 3:17-cv-01595-EWD   Document 52-10   04/16/19 Page 5 of 38




                          Project Goals

• Reduce Transfers per Offender prior to assignment to ARDC from
  2.65 to 1.9
• Reduce Transfers per Offender prior to Immediate Release from
  1.83 to 1.1
• Eliminate the Backlog from 1310 to 0 (Conviction to P/C Ready for
  transfer)
• Reduce the percentage of Immediate Releases by 80% (from 2252
  to 450/yr). (excludes the immediate releases due to CTRP credit)
• Reduce the average number of days per case for immediate
  releases from 71.69 days (non-CTRP) to 31 days
      Case 3:17-cv-01595-EWD   Document 52-10   04/16/19 Page 6 of 38




          What we measured

• MEASURED THE AMOUNT OF WORK
  AND THE TIME IT TAKES TO
  COMPLETE THE WORK
• PROCESS MAPPED THE PROCESS
• COLLECTED VOICE OF THE
  CUSTOMER (VOC)
Measured work and the time it takes
    Case 3:17-cv-01595-EWD   Document 52-10   04/16/19 Page 7 of 38



    to flow through the process
Case 3:17-cv-01595-EWD   Document 52-10   04/16/19 Page 8 of 38


Process Map & Cycle Time




                                       Overall Cycle Time Conviction to TC= 38.32d
                                      Based on data collected manually 4.9 thru 5.14
     Case 3:17-cv-01595-EWD   Document 52-10   04/16/19 Page 9 of 38


         Voice of the Customer


            Wardens
                                   DOC              DOC
                                  PC EE             Preclass


        Law             BJG
Enforcement             Team                   LSA
    Partners           Leaders



           Justice                Clerk of
                                   Courts
                                                    Judicial
           Kimball               Association        Partners
Case 3:17-cv-01595-EWD   Document 52-10   04/16/19 Page 10 of 38




          What we tested


     • HYPOTHESIS
     • PILOTS
             Case 3:17-cv-01595-EWD   Document 52-10   04/16/19 Page 11 of 38




                           Hypothesis
Productivity will increase when
1) management routines are put in place that give the Supervisor
   the tools needed to manage the work and make staff accountable
   for the quality and quantity of work performed.
2) a central office structure is in place that eliminates field
   distractions and allows staff to focus solely on the PC work.
3) the PC work is assigned differently, separating case work by
   function.
4) a combination of the above solutions is employed.
                           Case 3:17-cv-01595-EWD                       Document 52-10   04/16/19 Page 12 of 38

                                                               Pilots
              Management                 Process work                   Centralized                       Centralized                  Control




                                                                                          Test Cell C-2
                                                        Test Cell C-1
                           Test Cell B




                                                                                                                         Test Cell D
Test Cell A



              Routines                   differently                    +                                 location +
                                                                        Management                        Management
                                                                        Routines                          Routines +
                                                                                                          Process work
                                                                                                          differently




              EHCC                       DCI                            CENTRAL                           CENTRAL                      FWCC
                                                        Test Cell C-1




                                                                                          Test Cell C-2




                                                                                                                         Test Cell D
Test Cell A




                           Test Cell B




              AVC                        JLDCC                          1                                 2                            DWCC
                                                                                                                                       PCC
                                                                                                                                       LSP




Pilots were conducted for 6 weeks: 3 weeks during Improve and 3 weeks during Control
phases. Data was collected data from all locations, except the Test Cell D.
        Case 3:17-cv-01595-EWD   Document 52-10   04/16/19 Page 13 of 38




                  Results &
              Recommendations

•   TEST CELL RESULTS
•   STATEWIDE VITALS PRE & POST LSS
•   FINANCIAL IMPACT
•   GOALS REVISITED
•   CONCLUSIONS
•   LESSONS LEARNED
•   RECOMMENDATIONS
                   Case 3:17-cv-01595-EWD   Document 52-10   04/16/19 Page 14 of 38


                            Results by Test Cell

  Test Cell         Cycle        Productivity      Backlog          WIP        Immediate         Transfers
                    Time         (Cases/mH)                                     Releases
                   (Conviction
                      to TC
                    Complete)


Management          80.41           0.58              110           225               30            327
  Process           47.14           0.12               7             45               18             134
  Central           44.97           0.87              32             88               13             84
Pilot Control       48.71           0.23              94             197              32             196

              Overall the Centralized Office outperformed all other test cells,
                             as well as the Pilot Control group.

                                                   Data Notes: Process test cell included JLDCC which
                                                   closed in July and had no further institution work.
                       Case 3:17-cv-01595-EWD     Document 52-10    04/16/19 Page 15 of 38

                                      Productivity by Test Cell
          All Pilots:
       Avg Productivity
       = 1.11 cases/mh                                                                  Based on self-
                                                                                        reported pilot
                                                                                       data (all pilots):
                                                                                        the process is
                                                                                        capable of 1.6
                                                                                          case/mh




The Central office had the highest productivity. The Central office outperformed the offices that did not test any
improvements by 2.8x. The improvement was sustained during Control phase. During Control, the Central office
began to process releases as well as initial PC time comp.
              Case 3:17-cv-01595-EWD   Document 52-10   04/16/19 Page 16 of 38


          Statewide Vitals Pre & Post LSS




^ The definition of backlog was changed to be any case that is >47 days since
conviction.

WIP = Work in Progress= Any case that has been received into PC, but has not been
worked (non-automated + automated). Non-automated WIP is a manual, self-
reported count.
                       *PC received date was not being captured consistently in baseline data.
  Case 3:17-cv-01595-EWD   Document 52-10   04/16/19 Page 17 of 38


Statewide Vitals Pre & Post LSS
                Financial Impact
                Case 3:17-cv-01595-EWD   Document 52-10   04/16/19 Page 18 of 38



   of Reducing Immediate Releases & Transfers
• The # of Immediate Releases have been reduced to a rate of 1612 per year.
• The average # of days each Immediate Release is past their release date has been
  reduced to 60.52 days.

                    1612 cases @ 60.52 days/case @ $25=
                   $2,438,956 cost for Immediate Releases after LSS

Baseline cost was
         2252 Immediate Releases @ 71.70 days/case @ $25=
         $4,574,460 cost for Immediate Releases


   Projected annualized savings=
            $2,135,504
                 Case 3:17-cv-01595-EWD   Document 52-10   04/16/19 Page 19 of 38

           Financial Impact when goal is met

Reducing the # of days overdue of non-CTRP releases from 71.70 days to 31 days
AND
Reducing the # of non-CTRP Immediate Releases from 2252 to 450 per year
would yield an annualized projected savings of $3,687,960 for the department

Projected Cost Reduction:
FROM
❑ 2252 non-CTRP Immediate Releases x 71.70 days overdue x $25 = $4,036,710

TO
❑ 450 non-CTRP Immediate Releases x 31 days overdue x $25 = $348,750

                                          $3,687,960
                                          annualized
                                            savings
               Case 3:17-cv-01595-EWD   Document 52-10   04/16/19 Page 20 of 38


                            Goals Revisited

Metric                                         Baseline               Goal          Results

Transfers per Offender prior to                2.65/ 1.83            1.9/ 1.1      1.37/1.33
assignment to ARDC and/or                      transfers            Transfers
Immediate Release
PC backlog (Conviction to PC ready                 1310                  0         WIP=997
                                                                                  (Backlog >47d=
for transfer= Time Comp                                                                243)
completed)
# of Immediate Releases (exclude                  2252              Reduce          1560/yr
IR due to CTRP credit)                         releases/yr        80% to 450
                                                                  releases/yr

Avg # of days/case for Immediate               71.69 days            31 days         60.52
Releases                                      (non-CTRP)
              Case 3:17-cv-01595-EWD   Document 52-10   04/16/19 Page 21 of 38


                              Conclusions

➢ Both the Management Routine and Central Office pilots
  outperformed Control offices with regard to productivity and cycle
  time.
➢ The Central Office had the best performance and demonstrated
  the process capability to produce 1 completed case (time
  computation) per manhour worked, including releases.
➢ All pilots either sustained or increased improvement during
  CONTROL phase.
➢ The Process pilot failed to adopt a structured schedule. This is
  thought to be due to turnover and reorganization, as well as other
  facility priorities assigned to the staff, during the pilot period.
              Case 3:17-cv-01595-EWD   Document 52-10   04/16/19 Page 22 of 38


                         Lessons Learned
➢ Facility related operations are frequently prioritized over and
  instead of PC work, to the extent that only 56% of the PC staff
  resources perform PC work regularly.
➢ Field reported data depends on the accuracy of the field staff
  reporting it.
➢ Inconsistencies in the quality of the work today requires 100%
  review by the Supervisor.
➢ When testing the two processes of assigning work at the Central
  office, “cross pollination” occurred such that the solution that
  worked best was adopted by both during the pilot, effectively only
  testing the solution of assigning work based on the functional
  steps of the process.
➢ While turnover disrupts the office, employee competency is not a
  determinate factor of productivity.
                 Case 3:17-cv-01595-EWD   Document 52-10   04/16/19 Page 23 of 38


                             Work evaluated


        Work
      currently                                                                      Class/
                                              PC                                    Records
    performed in
    the facilities



1. Data was evaluated to determine the volume of PC work currently
   performed at each facility.

2. Logic was applied to calculate the # of manhours (MH)- # FTE-
   needed for PC work performed.
              Case 3:17-cv-01595-EWD   Document 52-10   04/16/19 Page 24 of 38


                  PreClassification Work

 PreClassification work includes the following processing
 of offenders housed at local facilities:
    Time Comp at conviction
    Immediate Release processing
    CTRP credit
    Forfeitures
    Record management of offender files                             PreClassification
           Case 3:17-cv-01595-EWD   Document 52-10   04/16/19 Page 25 of 38


                    Logic for PC Work

 Time comp= 1 MH/ case
 Releases= 1 MH/ case
 CTRP credit= 0.5 MH/ case


 # Time Comp was based on # of Convictions by parish
  assignments where the convictions were processed.
 Releases were based on the parish of release.
 CTRP was counted based on historical data.
 Female PC work was calculated for LCIW and LSP.
               Case 3:17-cv-01595-EWD   Document 52-10   04/16/19 Page 26 of 38


                        Recommendations


➢ Locate a specialized Preclassification Central Office at
  headquarters to perform all PC tasks and avoid distractions to PC
  workflow created by field operations.
➢ Implement management routines as piloted in the LSS project.
➢ Design supervision to provide direct accountability and
  consistency of procedures and training.
➢ Build the # of positions based on the process capacity revealed in
  the LSS study.
➢ Centralize the active files as well. File maintenance is critical to
  workflow and should be supervised in the same work arena as the
  PC functions.
                 Case 3:17-cv-01595-EWD   Document 52-10   04/16/19 Page 27 of 38


              Additional Recommendations


• Revise legislative statute to eliminate the requirement for Clerks of Court to
  submit court minutes.
• Ensure compliance with timely submission of the Uniform Commitment Order
  in addition to the PC documentation.
• Provide communication of the requirements with all stakeholders.

• Standardize PC and time computation procedures.
• Provide a resource for new employees to reference.



• Build the new computer system to allow for PC documents to be attached to
  the file electronically.
• Reduce the transferring of paper files between institutions.
          Case 3:17-cv-01595-EWD   Document 52-10   04/16/19 Page 28 of 38


                            Next Steps

 Implement a Central Office
 Develop knowledge sharing for PC procedures
  and training
 Develop Content Management to create an
  electronic PC file
 Explore options to minimize documentation
  required from partners to initiate PC
     Case 3:17-cv-01595-EWD   Document 52-10   04/16/19 Page 29 of 38




  Implement a Central Office
• STRUCTURE AND LOCATION
• BUSINESS REORGANIZATION
• TIMELINE
• DIVISION OF WORK AND
  EMPLOYEES
• AFFECT TO CUSTOMERS
                Case 3:17-cv-01595-EWD   Document 52-10   04/16/19 Page 30 of 38

                     Structure & Location

 Location
      Baton Rouge
   Staff
     37 Employees (36 ARDC + 1 Admin)

   Organization
     30 analysts/ 5 supervisors/ 1 manager/ 1 administrative support

   Function
     5 teams with work assigned in a balanced manner

     Includes initial time comp, releases, CTRP and supplemental for
       offenders in local facilities
   Management
     Direct line of sight and accountability

     Performance metrics monitored
                 Case 3:17-cv-01595-EWD   Document 52-10   04/16/19 Page 31 of 38
  Central Office Organizational Structure


                                                                Corrections Classification
                                  Corrections                       Specialist/Officer
                                 Classification
                                Supervisors (5)                    (6 per Supervisor)


 Corrections
Classification
Manager (1)
                                Administrative
                                Coordinator (1)

                                                                Total = 37 employees

Work would be balanced between 5 teams. Teams would be
developed to provide a functional conveyor belt for workflow.
            Case 3:17-cv-01595-EWD   Document 52-10   04/16/19 Page 32 of 38


                  Review Staff Changes


                              36* FTE to
                             Central Offc
   106 ARDC                       for PC
positions NOW                      work                                 70 FTE to
  to perform                                                             perform
Classification/                                                       Classification
  Records &                                                             / Records
    PC work                                                              work at
                                                                        Facilities
                        *+ 1 Admin Coord
Case 3:17-cv-01595-EWD   Document 52-10   04/16/19 Page 33 of 38


Staffing changes by facility




                                                           + 1 Admin Coord
          Case 3:17-cv-01595-EWD   Document 52-10   04/16/19 Page 34 of 38


        Business Reorganization Plan


 No jobs eliminated
 Employees on DPRL if choose not to relocate
 Job descriptions will change
 Red circle pay
 Notification of employees
           Case 3:17-cv-01595-EWD   Document 52-10   04/16/19 Page 35 of 38


                               Timeline


November               Submit Business Reorganization Plan
                       Notification to employees

January                Once plan approved,
                       Move staff and files to Central Office

February               Fully functioning Central Office
                    Case 3:17-cv-01595-EWD   Document 52-10   04/16/19 Page 36 of 38


                                    Action items

 Each facility to provide a proposed organizational chart for the
  remaining Classification/ Records positions

 Proposed organizational charts are due November 9th to Darryl
  Campbell.

 Proposed job descriptions for the remaining positions (classification
  and records functions) are due to Jason Chapman by November 9th.

NOTE: The LSS Team has done preliminary evaluations on workload data for each facility
class/records functions using the formulas similar to those used for evaluation of PC work.
Wardens interested in discussing this information for their individual units can contact
Angela Whittaker to arrange a time to meet with the team individually.
                 Case 3:17-cv-01595-EWD   Document 52-10   04/16/19 Page 37 of 38


How does this affect our internal customers?
 Warden
    Opportunity to reevaluate class/records position functions
   Limited time comp functions remain

   Reduction of “pants on fire” work

   Less staff/no PC work

 Staff
   Relocation of PC function/positions

   More consistent and thorough training for those doing time comp functions

   More peer review/ less supervisory review and rework

   Reduced number of inquiries for TC

   Reduction of “pants on fire” work

 Offender
   Less wait time for TC

   Less releases beyond due date

   Reduced number of inquiries for TC

   Fewer ARPs
                Case 3:17-cv-01595-EWD   Document 52-10   04/16/19 Page 38 of 38


 How does this affect our external customers?
 Local Facilities
   Change in point of contact (Central Office) concerning PC
    business
   Less transfers

   Less Immediate Releases

   Less revenue when releases are beyond TC date

 Clerk of Courts
   UCO changes will reduce required documents

   Different point of contact (Central Office) for PC business

 Judges
   UCO changes will increase necessity for UCO to be complete
